Clark, J.,
dissenting. In addition to what is so well said in the dissent of Mr. Justice Douglas, it should be noted that there was strong evidence of negligence upon the testimony offered by the defendant. Burgess, a witness for defendant, testified that he was in charge of the work, “the only boss there,” that when there was any doubt about a hole having been fired, it was unloaded with a spoon, which he says' was reasonably safe; that when there was m> doubt of its having gone off, then the hole would be churned. According to all the evidence, there was the gravest doubt about the hole having been fired, but instead of having it unloaded with a spoon, or boring another hole, Burgess, according to the plaintiff’s evidence, ordered him to assist Edney and Eowler, who were “churning” it, which Burgess says was only an admissible process when it was mre that the charge had been fired. These parties “lifted the drill up pretty high and dropped it down pretty hard” in the hole, which exploded the cap in the powder charge, blowing off the plaintiff’s arm, putting out an eye, and otherwise seriously injuring him, besides killing Edney and wounding Fowler. Burgess was in sole chai-ge of the work, the vice-principal, and it was gross negligence in him if, as was in evidence, he put the men to “churning” the hole without ascertaining whether it had been fired— especially when he had just stated that he did not think it had been fired, and there is evidence that Fowler kept saying he thought the hole had not been fired. It was negligence, ■under those circumstances, if he ordered the plaintiff to assist in churning. When called upon by Edney and Fowler, the plaintiff says he did not go- to their aid till ordered to do So by Burgess.
*558The principles laid down in Hogan v. R. R., 106 N. C., 537, and Hobbs v. R. R., 107 N. C., 1; 9 L. R. A., 838; apply only where an employee is injured by the negligence of a fellow servant. At that time, prior to the passage of the Fellow Servant Law (Chap. 56, Private Laws 1897), a railroad company (as. is still the case with other employers) was not responsible for the injury to an employee-caused by the negligence of a fellow servant; but those cases point out there was an exception if the employer knew the fellow servant his incompetent when he was hired, or kept him in its employment after acquiring such knowledge. Those cases have no application whatever when, as in this instance, the negligence is alleged to be the negligence of a vice-principal, an alter ego, for his negligence is the negligence of the master. The liability of the employer for injury caused by the negligence of a fellow servant, being an exception to the general rule, it was held that the exception must be pleaded, so that the employer would be prepared to meet such allegation. But here, the sole question is whether the vice-principal (whether he was competent or incompetent) acted with due care in examining whether the charge had been fired, or whether, without due care as to such examination, he negligently ordered the plaintiff to assist in “churning” a hole, which should have been unloaded, as Burgess himself states, with a spoon, unless he was. sure it had been fired. Whether there was due care, causing the horrible explosion which occurred, killing one man and severely wounding another and the plaintiff, was an issue of fact, which only a jury could determine.
As was well said by Furches, J., in Coley v. R. R., 128 N. C., at page 542; “The question of prudence and the ideal prudent man are always a matter-for the jwry.” There being evidence tending to- show that Burgess, the vice-principal, was not as prudent as the defendant’s duty to the plaintiff re*559quired Mm to be, we have but one tribunal wMcb Las the legitimate power to decide the fact whether he was negligent or not. The Constitution, Art. I, Sec. IS, guarantees the right of trial by jury in criminal cases, and section 19 of the same Article, guaranteeing it in civil actions, says: “The ancient mode of trial by jury is one of the best securities of the rights of the people, and ought to remain sacred and inviolable.” There is no exception as to actions for negligence. There is no intimation that in such cases juries are incompetent, either to grasp the facts or to impartially determine them. In my judgment, appellate courts, sitting out of hearing and sight of the witnesses, without knowledge of their character or their bearing on the stand, and of the other incidents of the trial, can not be too careful lest under the guise of holding that there is no evidence they may not infringe upon the constitutional right guaranteed to the plaintiff and all others in similar cases. The trial Judge and the twelve jurors have been of opinion not only that there was evidence, but the jury have been unanimous that the preponderance of evidence was in favor of the plaintiff. The majority of this Court, laboring under the disadvantage of not hearing the testimony as actually delivered, may think the preponderance the other way. ' But when the facts are controverted, negligence — the rule of the prudent man — is always a question for the jury, not a matter of law for the Court. Montgomery, J., in Ellerbee v. R. Co., 118 N. C., at page 1030; Williams v. R. Co., 119 N. C., 150. It is only when there is no scintilla of evidence for the plaintiff that this Court can rightfully hold that the case should not have been submitted to a jury. An appellate court composed of five judges, and with the benefit of usually more elaborate argument, and with more time for consideration, is provided to review errors of law alleged to be committed by a single trial judge on the circuit, but the Constitution is careful to restrict our juris*560diction “to review, upon appeal, any decision of the courts below upon any matter of law or legal inference.” There is no -power lodged here to review the findings of fact by a jury, upon disputed matters of fact. The ineompetency or negligence of the boss, unlike the ineompetency or negligence of a fellow servant, is the ineompetency or negligence of the defendant.